Per Curiam.
Plaintiff Harry Van Arsdale was injured while riding in a motor car of the defendants. His injury was the fracture of three processes of the vertebrae. He was in a plaster cast from the time of the accident, August 16th, 1928, until the *890latter part of October of the same year, and at the time of the trial, March 8th, 1930, was still incapacitated and it appears fairly certain that to have a recovery that will permit him to work he will have to undergo a serious operation. He has a verdict for $1,050.
His father, the other plaintiff, had expended or obligated himself to expend, up to the time of trial $504.25 in seeking to effect a cure of the son’s injuries. The further operation, said to be necessary, will cost $500. From the time of the happening for a period of at least six months the father lost the value of the son’s services in his business and since that time has had them only to a limited degree. The father’s verdict is $750.
We are asked to set these verdicts aside as being inadequate. We are satisfied that they are inadequate and therefore the rule will be made absolute and a venire de novo issue as to the damages only.